Citation Nr: 1230534	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected spondyloarthritis with degeneration of the bone marrow mostly on vertebrae C5 with listhesis C5-C6 associated to disc protrusion C5-C6 moderate and C3-C4 mild to moderate without radicular compression, arthritis C7 and T1 ("cervical spine disability"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to June 1982, from January 1983 to December 1988, from February 1994 to March 1994, from April 1994 to August 1994, from September 1994 to November 1994,  from January 22, 1995, to January 27, 1995, from February 5, 1995, to February 17, 1995, and from May 1995 to June 1995.  The Veteran also had some periods of Inactive Duty for Training (INACDUTRA) with the United States Air Force Reserves (USAFR) in 1994 and 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a request to reopen a claim of entitlement to service connection for a back disorder.  The RO in San Juan, Puerto Rico, now has jurisdiction of the claims file. 

In August 2003, the Board reopened the claim of entitlement to service connection for a back disorder and remanded the reopened claim to be further developed by the RO.  In January 2006, September 2006, October 2009, and May 2011, the Board again remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's low back disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran seeks service connection for a low back disorder.  The Veteran contends that his low back disorder was incurred during his active military service - specifically, from two in-service motor vehicle accidents.  The Veteran also contends that his low back disorder is related to his already service-connected cervical spine disability.  

A. Facts

The Veteran's first period of active duty was from March 1982 to June 1982.  The Veteran had an entrance examination in April 1981, which did not reveal any abnormalities of his lumbar spine or complaints of back pain.  His service treatment records (STRs) during this period of duty do not contain any relevant complaints related to his low back.  He did not have a military separation examination.

The Veteran then entered a second period of active duty in January 1983.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  Routine physical examinations and Reports of Medical History dated in October 1983 and April 1985 did not document any complaints of low back pain.  In July 1985, while he was still on active duty, the STRs document that he was involved in a motor vehicle accident, in which his pickup truck rolled over two times.  The Veteran complained of chronic neck and upper dorsal spine pain.  Findings at that time indicated severe left-sided muscle spasm.  Physical therapy was recommended.  X-rays taken in March 1987 were interpreted as showing earlier degenerative disc disease at the C7-T1 levels.  The Veteran's STRs during this period do not contain any further complaints related to his lumbar spine.  The Veteran's active military service ended in December 1988.  He did not have a military separation examination.

During his Reserve military service, a routine military physical examination and Report of Medical History dated in November 1989 did not document any complaints of low back pain.

The Veteran was afforded a VA examination in December 1989.  The Veteran complained of neck pain and spasms, but did not complain of lumbar spine pain or spasms.  The examiner did not diagnose the Veteran with a diagnosis pertaining to his lumbar spine.  

A routine military physical examination and Report of Medical History dated in August 1993 did not document any complaints of low back pain.

The Veteran then had a third period of active duty that began in February 1994.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  During this period of active duty, the Veteran's STRs reflect that on March 30, 1994, while on active duty, he complained of mid-back pain after a collision with another car two weeks previously.  It was noted that the Veteran had mild to moderate tenderness with spasms on the right paravertebral muscle T12-L1.  Range of motion was within normal limits.  There was no neurological deficit in the lower extremities.  The Veteran was diagnosed with muscle spasms.  The Veteran's active military service ended on March 30, 1994.  He did not have a military separation examination.

On April 4, 1994, the Veteran then entered active duty again.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  During this period of active duty, in August 1994, the STRs note a complaint by the Veteran of frequent low back pain since a motor vehicle accident in "March/April 1994."  He reported frequent spastic localized pain in lower back, increased with sitting and bending forward.  He indicated that his symptoms had improved with the use of muscle relaxers.  The Veteran's active military service ended on August 19, 1994.  He did not have a military separation examination.

The Veteran then had a period of active duty from September 1994 to November 1994.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  His STRs during this period of duty do not contain any relevant complaints related to his low back.  He did not have a military separation examination.

The Veteran then had a period of active duty from January 22, 1995, to January 27, 1995.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  His STRs during this period of duty do not contain any relevant complaints related to his low back.  He did not have a military separation examination.

The Veteran then had a period of active duty from February 5, 1995, to February 17, 1995.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  His STRs during this period of duty contain a complaint of low back pain since his motor vehicle accidents.  The physician noted that the Veteran's back was tender and diagnosed him with back pain.  The Veteran was prescribed pain medications.  He did not have a military separation examination for this period of active duty.

The Veteran then entered his last period of active duty in May 1995.  The Veteran did not have an entrance examination prior to beginning this period of active duty.  The Veteran's STRs document that on June 6, 1995, the Veteran complained of muscle spasm in the middle of his back with sharp pains.  The Veteran reported constant muscle spasm at the T-10 level with hyperesthesia and pain present for 3 to 4 weeks.  It was observed that he had a history of an automobile accident one year ago.  The assessment was "suspect T10 nerve root irritation (disc?)."  The Veteran's active duty ended in June 6, 1995.  He did not have a military separation examination.

Post-service, on June 11, 1995, the Veteran was seen by the local Air Force base for complaints of back and neck spasms.  He complained of right-sided back pain and spasms, which were radiating to his right scapula.  He did not have any complaints regarding his lumbar spine.  It was noted that the Veteran was a reservist who had just returned from Panama.  The Veteran complained of constant sharp burning pain to the mid-low back, which had radiated to the bottom of the right scapula for approximately 5 weeks.  The Veteran was diagnosed with "right low back back - etiology unclear," and prescribed pain medications.

The Veteran was then medically discharged from the Reserves in December 1995 due to "multiple medical problems."  No further information is provided.

A thoracic spine magnetic resonance imaging (MRI) in January 1996 showed no evidence of any discogenic, facet, spinal cord, or nerve pathology.

In April 1996, the Veteran was seen by the VA Medical Center (VAMC).  He reported a history of low back pain for 10 years, following a motor vehicle accident that occurred 10 years ago.  Upon a physical examination of the Veteran, it was determined that his lumbar spine was normal.  X-rays of the lumbar spine were normal.

At a post-service VA outpatient treatment visit in August 1996, the Veteran was seen for complaints of back and neck pain radiating across his shoulder to his right hand with burning of 4-5 fingers.  A history of a motor vehicle accident with whiplash injury in 1985 with chronic back and neck problems since that time were reported by the Veteran.  The treatment record also documents a history of degenerative disc disease and degenerative joint disease.  The Veteran was diagnosed with mild osteoarthritic changes of the lumbar spine, and prescribed pain medications.  

In October 1996, the Veteran submitted a Report of Accidental Injury in which he stated that, on March 18, 1994, while serving on active duty as a reservist, he was involved in a car accident.  He indicated that he injured his neck and back at such time, but did not immediately report it.  
A private treatment record dated in November 1996 diagnosed the Veteran with slight lumbo-sacral osteoarthritis, based on X-rays of the lumbar spine.

At a February 2000 VA examination, the Veteran reported injuring his low back in a motor vehicle accident while in the military service.  The VA examiner reviewed the Veteran's medical records, and noted that a prior MRI scan of the lumbar spine showed degenerative disc changes at the L5-S1 level.  The VA examiner diagnosed the Veteran with "spondylosis and degenerative disc disease of the back as per records - history of injury secondary to a motor vehicle accident, times two."  No medical opinion was provided by the VA examiner.

At a July 2000 VA treatment visit, the Veteran reported low back pain, but the VA physician did not diagnose the Veteran with a lumbar spine diagnosis.  The Veteran was only provided diagnoses pertaining to his cervical spine.

A September 2000 private radiology report revealed a normal MRI of the thoracic and lumbar spine.  A VA report dated this same month also revealed a normal spine.

In VA outpatient treatment records dated from March 2002 to April 2003 document the Veteran's complaints of lumbar pain and spasms.  A March 2002 X-ray found the lumbosacral spine to be normal, but it was noted that there was minimal straightening of the lumbar lordosis, which could be postural and secondary to paravertebral muscle spasm.  

In May 2004, the Veteran was afforded a VA spine examination.  The Veteran's reported medical history was not included in the examination report.  The VA examiner physically examined the Veteran and then diagnosed him with lumbar myositis.  The VA examiner's medical opinion will be discussed in further detail below.

The VA and private treatment records dated since 2004 continue to document the Veteran's complaints of low back pain.
In February 2011, the Veteran was afforded another VA spine examination.  The Veteran's past medical history, as described at the examination, was not included in the examination report.  The VA examiner thoroughly reviewed the claims file and physically examined the Veteran.  The VA examiner then diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner's medical opinion will be discussed in detail below.

B. Analysis

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from a period of active duty of 90 days (or more), even though there is no evidence of the disease during the active duty period.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Degenerative joint disease (i.e., arthritis) (but not degenerative disc disease) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Analysis

The Board finds that the Veteran is not entitled to presumptive service connection.  As stated above, the treatment records first contain a diagnosis of degenerative joint disease of the lumbosacral spine by the February 2011 VA examiner.  However, the February 2006 VA examiner, following a review of the claims file, found that the Veteran's degenerative joint disease of the lumbar spine arose in November 1996.  This is supported by a private treatment record dated in November 1996 that diagnosed the Veteran with slight lumbo-sacral osteoarthritis, based on X-rays of the lumbar spine.  However, even giving the Veteran the benefit of the doubt in that his degenerative joint disease arose in November 1996, this does not entitle the Veteran to presumptive service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's last period of active duty that lasted 90 days or more was his period of active duty from April 1994 to August 1994.  The evidence of record does not establish that the Veteran was diagnosed with degenerative joint disease of the lumbar spine within one year of the Veteran's August 1994 military discharge.  In June 1995, the Veteran was treated for complaints of back pain, but no diagnosis of degenerative joint disease of the lumbar spine was made.  The treatment records dated from August 1994 to August 1995 do not contain a diagnosis of degenerative joint disease of the lumbar spine.  Further, in December 2011, the Veteran was afforded another VA medical opinion.  The VA examiner reviewed the Veteran's claims file, described the pertinent medical evidence, and then provided a medical opinion.  The examiner determined that the Veteran's mild lumbar spine degenerative disc disease (as reported in an X-ray taken in November 1996) less likely than not arose within one year after his active service in August 1994, but rather two years after his period of active duty, as shown by the November 1996 X-ray.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply to the Veteran.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Laws and Regulations for Direct Service Connection

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2011). 
To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Analysis

The Veteran seeks service connection for a low back disorder.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, the February 2011 VA examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs from his various periods of active duty contain several complaints of low back pain.  Thus, the second element of direct service connection has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinions of record are negative.  

Specifically, the May 2004 VA examiner determined that the Veteran's lumbar myositis was not at least as likely as not the result of a disease or injury the Veteran had during his active military service.  The VA examiner reasoned that the Veteran's STRs were silent regarding a thoracic and low back disorder.  It is clear that the VA examiner did not review the March 1994, August 1994, or June 1995 STRs in finding that there was no back injury documented in such records.  Therefore, the Board remanded the appeal for another VA medical opinion to be obtained.  

Accordingly, in February 2006, the Veteran was afforded another VA medical opinion.  The VA examiner reviewed the Veteran's claims file, described the pertinent medical evidence, and then provided a medical opinion.  The examiner determined that the Veteran's current low back disorder was less likely than not etiologically related to his March 1994 in-service motor vehicle accident or to any other period of his active military service.  The examiner reasoned that, according to the medical literature, a patient does not develop radiographic findings of degenerative joint disease from a motor vehicle accident.  Degenerative joint disease is a long-standing process, which is due to the natural process of aging.  The examiner described an alternate etiology for the Veteran's current back spasms and pain by pointing out that the Veteran currently suffers from a non-service-connected fibromyalgia.  The examiner indicated that fibromyalgia causes paravertebral muscle spasms on axial skeleton paravertebral muscles, including the dorsal and low back area.  The examiner noted that the Veteran's subjective in-service complaints in 1994 and 1995 of muscle spasms and pain in his lumbar region did not correlate with his specialized, objective study results, such as the MRIs of his lumbar spine.

In February 2011, the Veteran was afforded another VA spine examination.  The Veteran's past medical history, as described at the examination, was not included in the examination report.  The VA examiner thoroughly reviewed the claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner then opined that the Veteran's degenerative joint disease was consistent with his natural age, and that there was no evidence to support a worsening of the condition beyond its natural progression.  The examiner determined that the Veteran's degenerative joint disease was not caused by or related to any paravertebral thoracid spasm, as the examiner found that no medical nexus of this.  The examiner concluded that the Veteran's degenerative joint disease of the lumbar spine began in November 1996.  Regarding the Veteran's degenerative disc disease of the lumbar spine, the examiner concluded that this disorder began in January 1996.  The examiner determined that degenerative disc disease was not rare for the Veteran's age and was not worsened beyond its natural progression due to the Veteran's active military service. 

In December 2011, the Veteran was afforded another VA medical opinion.  The VA examiner reviewed the Veteran's claims file, described the pertinent medical evidence, and then provided a medical opinion.  The examiner determined that the Veteran's mild lumbar spine degenerative disc disease (as reported in an X-ray taken in November 1996) less likely than not arose within one year after his active military service in August 1994, but rather two years after his period of active duty, as shown by the November 1996 X-ray.  The examiner also found that the Veteran's symptoms from the March 1994 motor vehicle accident did not remain chronic and continuous based on the report in August 1994, which stated that the Veteran's back pain had improved with muscle relaxant.  The examiner stated that a muscle strain in a transient condition; thus, the examiner opined that the onset of back pain (which occurred the following year) was likely due to degenerative changes in the spine, which are consistent with the Veteran's age.  The examiner also pointed to a January 1996 thoracic spine MRI, which showed no evidence of any discogenic, facet, spinal cord, or nerve pathology.  The examiner stated that this rules out any chronic pathology as a result of the Veteran's active military service or incidents that occurred during his active military service.
Furthermore, the December 2011 VA examiner concluded that the Veteran's March 1994 motor vehicle accident did not cause or accelerate the onset of his lumbar spine degenerative joint disease.  The examiner reasoned that the Veteran was thirty-eight years old when he was diagnosed with lumbar spine degenerative joint disease.  The examiner referred to the medical literature (specifically, the Oxford Textbook of Surgery, 2000), which states that, "The spine or axial skeleton begins to undergo degenerative changes soon after reaching skeletal maturity.  A patient with chronic pain is typically middle-aged (30- to 60- year age group), and presents with chronic spine pain that may be cyclic or associated only with activity.  Degenerative change progresses naturally throughout life."  Thus, based on the medical literature and a review of the claims file, the examiner determined that the diagnosis of lumbar degenerative joint disease in the Veteran was consistent with his age.

The aforementioned VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record and the medical literature.  The February 2006, February 2011, and December 2011 VA examiners also provided alternative causes to address the etiology of the current muscle spasms and pain in the Veteran's low back - namely, the Veteran's diagnosed fibromyalgia and his age.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Laws and Regulations for Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.


Analysis

The Veteran seeks service connection for a low back disorder, to include as secondary to his already service-connected cervical spine disability.
As noted above, the first element of secondary service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, the February 2011 VA examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for spondyloarthritis with degeneration of the bone marrow mostly on vertebrae C5 with listhesis C5-C6 associated to disc protrusion C5-C6 moderate and C3-C4 mild to moderate without radicular compression, arthritis C7 and T1.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinion of record on the issue of secondary service connection is negative.  

In December 2011, the Veteran was afforded a VA medical opinion.  The VA examiner reviewed the Veteran's claims file, described the pertinent medical evidence, and then provided a medical opinion.  The examiner determined that the Veteran's current lumbar spine degenerative joint disease was less likely than not secondary to or was aggravated by the Veteran's service-connected cervical spine disability.  The examiner also concluded that the Veteran's current lumbar spine disorder was less likely than not proximately due to or the result of the Veteran's service-connected cervical spine disability.  

As support for his medical opinions, the December 2011 VA examiner reasoned that the preponderance of the medical literature does not support the idea of degenerative disc disease and degenerative joint disease of the cervical spine being the etiology or proximate cause of lumbar spine degenerative joint disease.  The examiner referred to the Veteran's recent X-rays, which show that the Veteran has osteoarthritic changes in both his cervical and lumbar spine.  Therefore, the examiner found that one type of arthritis of the spine is not the cause of or related to the other type of arthritis.  The examiner provided an alternate etiology for the lumbar spine disorder by referring to the medical literature.  The examiner stated that the medical literature shows that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) are the predominant predictors of degenerative disc/joint disease.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided a medical opinion that is supported by and consistent with the evidence of record and the medical literature.  He provided an alternative cause to address the etiology of the Veteran's current lumbar spine disorder - namely, the Veteran's age, genetics, and body weight.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Analysis

The Veteran reports continuous low back symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  

His STRs do not show that he developed a chronic low back disorder during his active military service.  The STRs document complaints of back pain and muscle spasms during his active duty, but a diagnosis pertaining specifically to the lumbar spine is not provided during any of the Veteran's periods of active duty.  Further, the December 2011 VA examiner determined that the Veteran's lumbar spine degenerative disc disease (as reported in an X-ray taken in November 1996) less likely than not arose within one year after his active service in August 1994, but rather two years after his period of active duty, as shown by the November 1996 X-ray.  The examiner also found that the Veteran's symptoms from the March 1994 motor vehicle accident did not remain chronic and continuous based on the report in August 1994, which stated that the Veteran's back pain had improved with muscle relaxant.  The examiner stated that a muscle strain is a transient condition; thus, the examiner opined that the onset of back pain (which occurred the following year) was likely due to degenerative changes in the spine, which are consistent with the Veteran's age.  The examiner also pointed to a January 1996 thoracic spine MRI, which showed no evidence of any discogenic, facet, spinal cord, or nerve pathology.  The examiner stated that this rules out any chronic pathology as a result of the Veteran's active military service or incidents that occurred during his active military service.

The December 2011 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided a medical opinion that is supported by and consistent with the evidence of record and the medical literature.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his low back disorder is directly related to his active military service, or, in the alternative, is related to his service-connected cervical spine disability.  

Regarding these lay statements, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his back during his active military service, and that his service-connected cervical spine disability caused his current low back disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his low back disorder to be credible, since the only medical opinions of record regarding the etiology of his low back disorder are negative.  The claims file does not contain any medical opinions linking his low back disorder to his active military service or to his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a permanent back injury during his active military service, and which fails to competently link his low back disorder to his service-connected cervical spine disability.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but the examiners found that the Veteran's current lumbar spine disorder was more likely due to alternate factors, to include fibromyalgia, age, weight, and genetics.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  There is no supporting medical evidence. 

For the reasons set forth above, the Board finds the Veteran's lay statements to not be credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to the service-connected spondyloarthritis with degeneration of the bone marrow mostly on vertebrae C5 with listhesis C5-C6 associated to disc protrusion C5-C6 moderate and C3-C4 mild to moderate without radicular compression, arthritis C7 and T1, is not warranted.

II. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2001, April 2004, October 2006, and May 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The October 2006 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claim.  However, after he was provided all of the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided these notice letters, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Air Force Reserve records, personnel records, Defense Finance and Accounting Service (DFAS) pay stubs, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for a low back disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


